DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is in response to applicant’s argument received on 03/02/2021, in response to examiner’s Non-final rejection mailed on 12/08/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Armbruster (US 9,718,227 B2).
For claim 1, Armbruster teaches/shows a mold support structure for a molding machine having at least one injection unit, said mold support structure comprising: 
a plurality of reinforcement structures (as shown in Fig 1-2 below); and a first pair of platens, wherein each platen of said first pair of platens is separated from the other , and wherein each reinforcement structure is elongate in a direction intersecting said first pair of platens (as shown in Fig 1-2 below); wherein the plurality of reinforcement structure are one of pillars/blocks/tube and in circular cross-section (as shown below). It is noted that claim 1 preamble recites having dual injection but body fails to clearly recite any structure or orientation, thus the mold structure claimed presumably could also work in a dual injection unit and such is considered intended use.



    PNG
    media_image1.png
    816
    716
    media_image1.png
    Greyscale

Armbruster shows injection molding plates including reinforcing structure provided as support.
As for claim 4, Armbruster further teaches comprising a second pair of platens supported by the plurality of reinforcement structures, wherein said second pair of platens is oriented perpendicular to said first pair of platens (Fig 1-2 items 18,18) .

Claim(s) 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schad (US 4,444,711).
As for claim 6-7, Schad further teaches a mold support structure comprising:
a first platen releasably securable to a half of a first mold (see col 5 lines 20-35; Fig 5 item 50, mold half 30); a second platen releasably securable to a half of a second mold (col 5 lines 20-65, Fig 5 item 50, 80); and a plurality of reinforcement structures (54) spanning between the first platen and the second platen (50,50), wherein the plurality of reinforcement structures resist movement of the first platen and the second platen toward one another in response to pressure on each of the first platen and the second platen in a respective direction toward the plurality of reinforcement structures; wherein the first platen and the second platen are parallel to one another (Fig 5).
As for claim 8, Schad further teaches wherein the plurality of reinforcement structures collectively resist movement of the first platen (50) and the second platen (50) toward one another in a direction perpendicular to the first platen and the second platen (as shown in Fig 5 item 54).
As for claim 9, Schad further teaches wherein the first platen and the second platen each have a respective planar surface facing away from the plurality of 
As for claim 10, Schad further teaches wherein: the first platen is releasably securable to the half of the first mold with the half of the first mold disposed along the planar surface of the first platen (Fig 5 item 30); and the second platen is releasably securable to the half of the second mold with the half of the second mold disposed along the planar surface of the second platen (Fig 5 item 80).
As for claim 11, Schad further teaches wherein the plurality of reinforcement structures are elongate in a direction from the first platen to the second platen (Fig 5 item 54, 54, 50,50; col 5 lines 20-35).
As for claim 12, Schad further teaches wherein the plurality of reinforcement structures are spaced apart from one another between the first platen and along the second platen (Fig 5 item 54, 54; col 5 lines 20-35).
As for claim 13, Schad further teaches wherein the plurality of reinforcement structures are parallel to one another in a direction from the first platen to the second platen (Fig 5 -6 do not show that the entire mold 30 and 80 are identical, thus there is possibility that height difference which results in having parallel item 54).
As for claim 14, Schad further teaches wherein the plurality of reinforcement structures are fixedly coupled to the first platen and to the second platen (Fig 5 item 54 is fixedly coupled to 52).
As for claim 15, Schad further teaches a third platen and a fourth platen, the third platen and the fourth platen each perpendicular to the first platen and to the second platen (the second pair of platens 52 at position 2 and 4, as seen in Fig 5).
Schad further teaches wherein: the plurality of reinforcement structures span between the third platen and the fourth platen (similar to position 1 and 3, the position 2 and 4 includes the plurality of reinforcement  54,54,that spans between the third and fourth platen 52,52); and the plurality of reinforcement structures resist movement of the third platen and the fourth platen toward one another in response to pressure on each of the third platen and the fourth platen (as shown in Fig 5).
As for claim 17, Schad further teaches wherein, collectively, the first platen, the second platen, the third platen, and the fourth platen form a cube with the plurality of reinforcement structures disposed therein (Fig 5 show entirely the platens in all four positions forms cube as claimed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (US 9,718,227 B2) in view of Schad (US 4,444,711).
For claim 5, Armbruster teach all the limitation to the claim element, however, fails to teach ejector system associated with each platen of said first pair of platens and mounted to said plurality of reinforcement structures.
In the same field of endeavor, pertaining to injection molding, Schad teaches ejector system associated with each platen of said first pair of platens (see col 6 lines 20-30, Figs 5 item 70). 
It would have been obvious to further combine the injection molding system as discussed above with further including ejector system associated with each platen of said first pair of patens as taught by Schad, for the benefit of efficiently removing the product formed. It is noted that such arrangement would include mounting ejector system to said of reinforcement structures as they are supporting the platens. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to claims 6-7, the applicant argued that Schad fails to teach the claim 6 limitation including “plurality of reinforcement structure spanning between the first platen and the second platen”.
Examiner’s response: the examiner disagrees to the applicant’s argument and notes that Schad clearly shows that plurality of reinforcement structure (54) spanning between the first and second platens (50,50). It is noted that applicant’s claims are broad, as such the term “spanning between” could also be in the middle of the platens but also overlapping. Applicant’s claim element “reinforcement structure” is broad term and could read on backing platen as taught by Schad unless applicant clearly claims the specific shape of the reinforcing structure in claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130307191 A1 pertains to mold structure with reinforcing structures. See similarly US 2013/0243899 A1 which teaches injection molding but also includes reinforcing structures or pins between plates (Fig 3). See similarly US 4,613,475 which shows reinforcing structures on Fig 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743